This is an appeal from the order of the court on motion to retax costs prosecuted under the provision of section 3684 of the Code of 1907, as amended by act approved March 4, 1911. The motion was in part granted and in part overruled, and from the order both parties appeal.
From the foregoing, it is clear that the appeals are not prosecuted under the provisions of chapter 162 of the Criminal Code, and are not within the purview of section 6264, which enjoins upon the court the duty of searching the record for errors without assignments being made upon the record. In this case no assignments of error are made on the record, and the appellant Smitherman does not even submit brief or argument in support of his appeal.
We cannot consider the questions sought to be presented by these appeals without disregarding the uniform holding in this state that, except upon an appeal from a judgment of conviction in a criminal case, an assignment of error on the record is essential to present questions for review. Williams v. State,117 Ala. 199, 23 So. 42; Perry v. State, 1 Ala. App. 253,55 So. 1035; State v. Dodd, 9 Ala. App. 65, 64 So. 169; Stadt v. City of Birmingham, 14 Ala. App. 667, 70 So. 973; Dreyfus v. City of Montgomery, 4 Ala. App. 270, 58 So. 730; Williams v. State, 130 Ala. 107, 30 So. 484; Pugh v. Hardman, 151 Ala. 248, 44 So. 389; Hunter v. L.  N. R. R.,150 Ala. 594, 43 So. 802, 9 L.R.A. (N.S.) 848.
Affirmed.